Opinion issued September 28, 2006







     






In The
Court of Appeals
For The
First District of Texas




NO. 01-05-00431-CV




CLAUDE HUGH LLOYD AND CASSANDRA JEAN LLOYD, Appellants

V.

CROSBY INDEPENDENT SCHOOL DISTRICT, HARRIS COUNTY
EDUCATION DISTRICT, HARRIS COUNTY, HARRIS COUNTY
EDUCATION DEPARTMENT, PORT OF HOUSTON OF HARRIS
COUNTY AUTHORITY, HARRIS COUNTY FLOOD CONTROL
DISTRICT, HARRIS COUNTY HOSPITAL DISTRICT, HARRIS COUNTY
EMERGENCY SERVICE DISTRICT #80, HARRIS COUNTY
EMERGENCY SERVICE DISTRICT #5,  HARRIS COUNTY
EMERGENCY SERVICE DISTRICT #14, NEWPORT MUNICIPAL
UTILITY DISTRICT, Appellees




On Appeal from the 164th District Court 
Harris County, Texas
Trial Court Cause No. 2003–00039




MEMORANDUM OPINIONAppellants Claude Hugh Lloyd and Cassandra Jean Lloyd filed their original
brief on April 19, 2006.  In an order dated July 20, 2006, appellants’ original brief
was struck for noncompliance with Texas Rules of Appellate Procedure 9.4(d),
38.1(a), (b), (c), (d), (e), (f), (g), and (h).  Appellants were ordered to file an amended
brief correcting these briefing deficiencies by August 4, 2006.  The order informed
appellants that failure to cure the briefing deficiencies and comply with the order
would result in the dismissal of their appeal without further notice.  See Tex. R. App.
P. 42.3.
          On August 4, 2006, appellants filed a motion for extension of time to file their
amended brief and “An Affidavit of Inability to Pay Costs.”  In an order dated
September 5, 2006, appellants’ motion for extension of time to file their amended
brief was denied, but appellants were given until September 15, 2006 to file their
amended brief correcting the briefing deficiencies cited in the July 20, 2006 order. 
The September 5, 2006 order also denied appellant’s request for indigency status and
cautioned that “failure to comply with this order within the time stated herein will
result in this appeal being dismissed without further notice.”  On September 14, 2006,
appellants filed a another motion for extension of time to file their amended brief and
filed a motion to reconsider the September 5, 2006 order. 
          Appellants have been given two separate opportunities to cure the briefing
defects and two separate notices that failure to cure the briefing defects would result
in dismissal.  Because appellants have not complied by filing an amended brief, the
appeal is dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3.  All
pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.